department of the treasury internal_revenue_service washington d c number release date cc dom fs corp tl-n-2445-99 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area counsel- cc attn from subject jasper l cummings jr associate chief_counsel cc corp loss_disallowance_rules under sec_1 this field_service_advice supplements and clarifies the field_service_advice issued to you on date the prior fsa which responded to your memorandum dated date the prior fsa is hereby incorporated by reference field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-2445-99 legend ultimate parent group ultimate parent ultimate sub target parent group target parent target sub target sub individual b date l b dollar_figurec dollar_figureg dollar_figurel dollar_figurew dollar_figureeee year c year g issues whether losses recognized if any on the sale of the target parent stock would be disallowed pursuant to the anti-avoidance provisions under sec_1 e when ultimate sub received a distribution_of_property namely the target sub stock from target parent prior to target parent leaving the ultimate parent consolidated_group and ultimate sub reduced its investment_adjustment basis in the stock of target parent by the fair_market_value of the property distributed under sec_1_1502-32 must target parent recognize gain where the property distributed has a fair_market_value greater tl-n-2445-99 than basis and if so how should the loss_disallowance_rules under sec_1 apply conclusion sec_1 anti-avoidance rules apply in transactions where taxpayers enter into transactions with a view to avoid the loss_disallowance_rules in the current case assuming the trademarks decreased in value to the extent claimed by ultimate parent the ultimate parent group would have been entitled to a loss when it sold the target parent stock even if ownership of the trademarks had not been moved to a corporation target sub ultimately owned by ultimate sub the transfer of the trademarks to target sub and the distribution of that stock by target sub to target parent and by target parent to ultimate sub generated a gain to target sub for which the ultimate parent group had a tax_liability but the distribution did not increase the allowable loss to the ultimate parent group upon the disposition of the target parent stock it did increase the loss realized on the target parent disposition but it increased the loss_disallowance_rule loss limitation in the same amount causing a wash in the allowable loss since the allowable loss was not increased by the movement of the trademarks away from the target parent stock chain prior to that stock’s disposition the movement should not be treated as if the ultimate parent group effectuated the transaction with a view to avoid the loss_disallowance_rules furthermore since the ultimate parent group will recognize gain with respect to distribution of appreciated_property resulting in an increase in basis under sec_1_1502-32 which will correspondingly increase the loss disallowance limitation under sec_1 upon the disposition of the target parent stock the sec_1 rules will be correctly applied consequently the ultimate parent group should not be treated as if it distributed the target sub stock to ultimate sub with a view to avoiding the loss_disallowance_rules when target sub distributed the target sub stock to target parent followed by target parent’s distribution of that stock to ultimate sub a member of the ultimate parent group that stock had built-in_gain to target sub which was recognized under sec_311 and was triggered when target parent was sold to individual b as a result any gain recognized would have increased the basis of target parent in its target sub stock and correspondingly the basis of ultimate sub in its target parent stock under the sec_1_1502-32 investment_basis_adjustment rules and the amount of loss disallowance applicable upon the sale of the target parent stock to individual b would have been increased in the amount of that recognition of the built-in_gain in the target sub stock as it is an extraordinary_gain_disposition under sec_1 c i this result is in addition to the requirement that ultimate sub make adjustments for reducing its basis in the stock of target parent with respect to the distribution of the target sub stock worth dollar_figurew under sec_1 b iv tl-n-2445-99 facts the facts from the prior fsa are incorporated by reference the relevant facts are that in year c ultimate sub a member of the ultimate parent group purchased target parent for dollar_figurec target sub a subsidiary of target parent had trademarks with a fair_market_value of dollar_figureg and dollar_figureeee basis by year g those trademarks purportedly decreased by dollar_figurel1 dollar_figureg less dollar_figurew on or about date l the trademarks were contributed by target sub to target sub in an sec_351 exchange whereby target sub received target sub stock with a fair_market_value of dollar_figurew and dollar_figureeee basis within b days of the contribution of the trademarks to target sub target sub distributed the target sub stock to target parent and target parent distributed the target sub stock to ultimate sub the target parent stock was then sold to individual b discussion the general_rule of the loss_disallowance_rules provide that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary see sec_1 a sec_1 c limits the general_rule by specifying that the amount of loss disallowed shall not exceed the sum of extraordinary gain dispositions positive investment adjustments and duplicated losses losses in excess of extraordinary gain dispositions positive investment adjustments and duplicated losses in the loss_disallowance_rule regime are certain economic losses which should not be disallowed anti-avoidance rules the anti-avoidance rules under sec_1 e provide that the rules under sec_1 must be applied in a manner that is consistent with and reasonably carries out their purposes where a taxpayer acts with a view to avoid the loss_disallowance_rules adjustments must be made to carry out their purposes the regulations describe several examples among others such as the shifting of value example and the basic stuffing case example the anti-avoidance rules and the examples describing some of the parameters of the anti-avoidance rules were not narrowly written to apply only to specific and limited circumstances nor were they written to be the definitive source of describing and capturing the myriad of ways a taxpayer could circumvent the loss_disallowance_rules instead the anti-avoidance rules lay a general foundation that considers 1for the purposes of simplifying this discussion we are using dollar_figurel as the amount of the decline in the value of the trademarks the actual value of the trademarks will ultimately have to be used however tl-n-2445-99 among other factors the intent of the taxpayer given the regulatory scheme for which the transaction applies it is our purpose in this supplemental fsa to address the most probable intent of ultimate parent given the regulatory scheme for which the transaction applies economic losses with respect to a decline in value of built-in_gain property where a taxpayer acts with a view to avoid the loss_disallowance_rules adjustments must be made to carry out their purposes the anti-avoidance rules do not apply merely because a taxpayer makes a mistake with respect to calculating the loss disallowed under the loss_disallowance_rules nor do they apply in general where a taxpayer is entitled to certain economic losses a review of the circumstances with respect to the transaction indicates that the ultimate parent group should not be treated as if it had acted with a view to avoid the loss_disallowance_rules in the prior fsa and in the clarification requested in issue below we have assumed that ultimate parent did not properly calculate certain extraordinary gain dispositions relating to the deemed sale of a capital_asset target sub 1’s distribution of target sub stock that had built-in_gain in this supplemental fsa the service must determine whether the ultimate parent group is entitled to a loss on the sale of the stock of a subsidiary where the fair_market_value of certain assets of the subsidiary declined to the extent the trademarks declined in value and the stock of the subsidiary is sold those losses relating to the decline in the fmv of an asset are economic losses economic loss that is not duplicated is generally allowable under the loss_disallowance_rule regime assuming that the trademarks had decreased in value to the extent purported by the taxpayer such a decline would be reflected in the value of the stock of target parent- consequently loss on the sale of the target parent should not subject ultimate parent to the anti-avoidance rules merely because the trademarks were transferred to target sub followed by a distribution of target sub to target parent if the trademarks had remained with the target parent group instead of being distributed to ultimate sub the trademarks were contributed to target sub prior to the target sub stock being distributed to ultimate sub ultimate parent still would be entitled to a loss on the disposition of the target parent stock with respect to the decline in the fair_market_value of those trademarks the ultimate parent group therefore by transferring the trademarks to target sub and distributing that stock should not be treated as if it had acted with a view to avoid the loss_disallowance_rules example of sec_1 c provides for a scenario similar to the facts before us example of sec_1 c provides the following illustration tl-n-2445-99 example allowed loss attributable to lost built-in_gain i individual a forms t p buys all the stock of t from a for dollar_figure and t becomes a member of the p group t has a capital_asset with a basis of dollar_figure and a value of dollar_figure the value of the asset declines and t sells the asset for dollar_figure under the investment_adjustment system p's basis in the t stock increases to dollar_figure p then sells all the stock of t for dollar_figure and recognizes a loss of dollar_figure ii the amount of the dollar_figure loss disallowed under paragraph a of this section may not exceed the amount determined under paragraph c of this section the dollar_figure of t's earnings_and_profits is from an extraordinary_gain_disposition as defined in paragraph c i of this section and is reflected within the meaning of paragraph c iii of this section in the basis of the t stock immediately before the disposition the earnings_and_profits are therefore described in paragraph c i of this section because this amount is the only amount described in paragraph c of this section the amount of p's dollar_figure loss that is disallowed under paragraph a of this section is limited to dollar_figure no amount is described in paragraph c ii of this section because the amount of t's positive investment adjustments does not exceed the amount included under paragraph c i of this section in the facts before us the trademarks are similar to the asset in example that has a dollar_figure fmv and dollar_figure basis that declines in value in the example in the treasury regulations the dollar_figure decline in value is not disallowed the dollar_figure gain in the example however is disallowed because it is an extraordinary_gain_disposition in the facts before us when ultimate sub purchased target parent the trademarks had a fmv of dollar_figureg and a basis of dollar_figureeee the trademarks purportedly declined to a fmv of dollar_figurew if the trademarks had been sold to a third party after they declined by dollar_figurel in value the ultimate parent group would recognize dollar_figurew gain the dollar_figurew gain would have been reflected in the investment adjustments and a commensurate amount would have been added to the amount of loss disallowance which would have been disallowed upon subsequent disposition of target parent operating as a virtual wash in terms of the amount of loss allowance the portion of the loss on the disposition of the target parent stock equal to the dollar_figurel decline in value of the assets would not have been disallowed upon the sale of target parent on the facts before us the fmv of the trademarks declined below their value at the time ultimate sub purchased the target parent stock and any amount of loss associated with that decline in value should not be disallowed therefore since target parent had an asset that declined in value after target parent’s stock was purchased by ultimate sub the loss on the sale of the target parent stock should not be disallowed under the loss_disallowance_rules to the tl-n-2445-99 extent of the decline in value of that asset since ultimate sub is entitled to the loss on the sale of target parent stock with respect to a decline in value of the stock associated with the decrease in value of the trademarks the sale of the target parent stock should not be treated as if the taxpayer acted with a view to avoid the sec_1 regulations sec_1_1502-32 and extraordinary gain dispositions ultimate parent has stated subsequent to the prior fsa that it properly accounted for the distribution of the target sub stock by reducing its basis in the target parent shares by approximately dollar_figurew which reflects the fmv of the trademarks despite ultimate sub reducing its basis in the shares of target parent for the dollar_figurew value of target sub stock which is required pursuant to sec_1_1502-32 any losses resulting from the sale of the target parent stock are disallowed to the extent of extraordinary gain dispositions the extraordinary gain dispositions in the facts before us result from a distribution_of_property the target sub stock which reflects the gain potential in the trademarks where such property has a fair_market_value higher than its basis we are providing further background and analysis upon this issue background the loss_disallowance_rules carry out the purposes of the repeal of the general_utilities_doctrine in the consolidated_return context the tax_reform_act_of_1986 publaw_99_514 1986_3_cb_1 act repealed the general_utilities_doctrine the general_utilities_doctrine is named after the 296_us_200 case which was subsequently codified in sec_311 sec_336 and sec_337 of the internal_revenue_code of the doctrine provided exceptions to the two-level system of corporate_taxation by according nonrecognition treatment on gain_or_loss resulting from a corporation’s disposition of appreciated or depreciated_property to its shareholders either in liquidation former sec_336 or as a dividend former sec_311 or when it sold the property and distributed the proceeds in liquidation sec_337 the act repealed the general_utilities_doctrine by amending sec_311 sec_336 and sec_337 to require with limited exceptions the corporate level recognition of gain on a corporation’s sale or distribution of appreciated_property the loss_disallowance_rules carry out the purposes of these amendments in the consolidated_return context 2although this fact was unclear at the time of the prior fsa the service made the assumption that the appropriate sec_1_1502-32 adjustments were made tl-n-2445-99 as previously mentioned the loss_disallowance_rules provide as a general loss_disallowance_rule that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary sec_1 c limits the general_rule by specifying that the amount of loss disallowed shall not exceed the sum of extraordinary gain dispositions positive investment adjustments and duplicated losses sec_1 c i defines the term extraordinary_gain_disposition for purposes of sec_1 sec_1 c i a - d provide the operating rules for purposes of calculating the extraordinary_gain_disposition amount under the operating rules loss on the sale of a share of stock is disallowed to the extent of the share’s allocable portion of income or gain net of directly related expenses eg commissions legal fees state income taxes attributed to actual or deemed gain dispositions of sec_1221 capital assets etc application it is our understanding of the facts before us that target parent a subsidiary of ultimate sub had a wholly owned subsidiary target sub that owned a capital_asset under sec_1221 namely the target sub stock with built-in_gain potential under the facts the distribution of the target sub stock to target parent which target parent then distributed to ultimate sub under sec_311 resulted in a recognition of gain to target sub that was triggered when target parent was sold outside the ultimate parent group the documentation we have been provided does not reflect how this gain was treated by the ultimate parent group more specifically when ultimate sub had target parent distribute the target sub stock it had received as a distribution from its subsidiary target sub to ultimate sub the distribution occurred after target sub had contributed valuable trademarks with a dollar_figurew fair_market_value and dollar_figureeee basis to target sub the target sub stock target sub received from target sub as a result of the sec_351 exchange of the trademarks had a fair_market_value of dollar_figurew and dollar_figureeee basis see sec_358 target sub distributed the target sub stock to target parent when the target sub stock had a dollar_figurew fmv and dollar_figureeee basis in the hands of target sub upon distribution of the target sub stock any gain recognized to target sub under sec_311 would be for the amount of the difference between the fmv of dollar_figurew and dollar_figureeee basis in a consolidated_return context this gain would be deferred until a triggering event this gain would have been triggered when target parent left the ultimate parent group as a result of ultimate sub selling the target parent stock to individual b see sec_1 c and d of the regulations as then in effect the sec_311 gain with respect to the target sub stock should have been treated by target sub as if it sold the target sub stock see sec_311 the basis target parent had in its target sub stock and correspondingly the basis that ultimate sub had in its target parent stock would have then increased tl-n-2445-99 by dollar_figurew as a result of the gain see sec_1_1502-32 the sec_311 gain on the target sub stock_distribution is under the facts a gain from a sale of a capital_asset which results in an extraordinary_gain_disposition under sec_1 upon the sale of the target parent stock dollar_figurew would be disallowed because of this extraordinary_gain_disposition case development hazards and other considerations have any further questions please call if you jasper l cummings jr associate chief_counsel corporate alfred c bishop jr branch chief cc corp br by
